Per Curiam:
We see no sufficient reason why we should disturb the decree of the court below. We have no doubt the appellants have been and are annoyed by the noise and vibrations of defendants’ machinery. But the business of the latter is a lawful one, and the noises referred to appear to be an inseparable and necessary incident thereof. It is not alleged that they are either negligent or malicious in their manner of conducting their business. It is an important feature in the case that their works are located in a neighborhood exclusively devoted to manufacturing purposes. In such a location there must necessarily be much noise and jarring, caused by the operation of the machinery, -with perhaps smoke and unsavory smells, the result of the various industries. Admittedly the business of the appellants has not suffered by reason of the acts complained of, and, so far as the annoyances are concerned, they are to be expected in such a neighborhood, and must be endured with the best grace possible, unless valuable industries are to be sacrificed for the sake of quiet.
The decree is affirmed, and the appeal dismissed, at the costs of the appellant.